Case: 16-60685      Document: 00514252258         Page: 1    Date Filed: 11/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                             United States Court of Appeals

                                    No. 16-60685
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                          November 28, 2017
                                                                               Lyle W. Cayce
JESUS MANUEL GARIBALDI-HERNANDEZ,                                                   Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A090 736 128


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       An immigration judge determined that Jesus Manuel Garibaldi-
Hernandez, a native and citizen of Mexico who had permanent residency in the
United States, was removable based on his conviction for possession of cocaine,
a controlled substance crime, after being admitted.                       See 8 U.S.C.
§ 1227(a)(2)(B)(i). Garibaldi-Hernandez applied for cancellation of removal as
a permanent resident alien, see 8 U.S.C. § 1229b(a), and the immigration judge


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60685     Document: 00514252258      Page: 2   Date Filed: 11/28/2017


                                  No. 16-60685

denied the application. Garibaldi-Hernandez now seeks review of the order of
the Board of Immigration Appeals (BIA) dismissing his appeal of the
immigration judge’s denial of cancellation relief. We will dismiss the petition
for lack of jurisdiction. As explained below, review of the discretionary denial
of cancellation relief is barred under 8 U.S.C. § 1252(a)(2)(B)(i), and no
exception to the bar applies in this case. See Zhao v. Gonzales, 404 F.3d 295,
302 (5th Cir. 2005).
      Garibaldi-Hernandez was denied cancellation of removal as a
discretionary matter after a balancing of the positive and the negative factors
pertaining to his case. If an alien is denied cancellation relief under § 1229b(a),
we lack jurisdiction to review the ruling. § 1252(a)(2)(B)(i); see Sung v. Keisler,
505 F.3d 372, 377 (5th Cir. 2007).          But we have jurisdiction to review
constitutional claims or questions of law the alien may present when seeking
such relief. § 1252(a)(2)(D); see Sung, 505 F.3d at 377. Thus, we do not have
jurisdiction over the denial of cancellation relief unless Garibaldi-Hernandez
has raised constitutional or other legal questions. See Sung, 505 F.3d at 377.
Questions may not, however, be advanced merely masquerading in legal or
constitutional costume in an attempt to circumvent the statutory bar.
Hadwani v. Gonzales, 445 F.3d 798, 799 (5th Cir. 2006).
      The contentions of Garibaldi-Hernandez that the BIA ignored precedent,
particularly with regard to the rehabilitation factor, constitute a challenge to
the balancing of the discretionary factors, i.e., a prohibited challenge in
masquerade. See Hadwani, 445 F.3d at 801. Arguments cast in legal terms
that seek review of discretionary decisions do not create jurisdiction.
Additionally, Garibaldi-Hernandez’s assertions of due process violations are
unavailing. “Eligibility for discretionary relief from a removal order is not a
liberty or property interest warranting due process protection.” Mireles-Valdez



                                        2
    Case: 16-60685     Document: 00514252258        Page: 3   Date Filed: 11/28/2017


                                     No. 16-60685

v. Ashcroft, 349 F.3d 213, 219 (5th Cir. 2003) (internal quotation marks and
citation omitted).    Cancellation of removal is discretionary.          § 1229b(a).
Moreover, the record shows that Garibaldi-Hernandez received all the process
he was due. See Manzano-Garcia v. Gonzales, 413 F.3d 462, 470 (5th Cir.
2005). Also, Garibaldi-Hernandez’s reliance on Zhao, 404 F.3d at 301-04, is
misplaced; that case interpreted § 1252(a)(2)(B)(ii) and is thus inapposite.
      Garibaldi-Hernandez has not made any cogent legal or constitutional
challenge to the BIA’s discretionary decision.         Therefore, we are without
jurisdiction to grant him relief from the denial of his cancellation application.
See § 1252(a)(2)(B)(i), (a)(2)(D).
      DISMISSED FOR LACK OF JURISDICTION.




                                          3